Appeal by plaintiff from an order denying her motion to modify the demand of defendant Celler for a bill of particulars. Plaintiff does not appeal from the denial of her motion with respect to certain items in the demand. Order, in so far as appealed from, modified on the law and the facts by striking therefrom the following items: ID, 2B, 2D, 3B, 4A, 5A, 5B, 6A, 6C, 7A, 7B, 7C, 8B, 8C, 10A, 11B, 11D, 12B, 13A, 14A, 14B, ISA, 15C, 16A, 16B, 16C, 17B, 17C, 19A, 20B, 20D, 21B, 22A, 23A, 23B, 24A, 25A, 25B, 25C, 26B, 26C, 28A, 29C, 29G, 30B, 30D, 31B, 32A, 33A, 33B, 34A, 35A, 35B, 35C, 36B, 36C, 38A, 41B, 42A, 42B, 43B, 43C, 43D, 43E, 44B, 44C, 46A. Items ID and 29G having been elimi.nated, items IE and 29H are modified so as to provide only that if the directions were given in writing, a copy thereof shall be furnished. As so modified, the order is affirmed, without costs. The bill of particulars, to the extent herein indicated, is to be served within ten days from the entry of the order hereon. No opinion. Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ., concur.